PER CURIAM.
The plaintiff appeals from a summary judgment for the defendant. The action was for personal injuries, against the Florida Power & Light Co., by an employee of an independent contractor. The latter was engaged in erecting a new pole line. Approximately two weeks after a pole was installed by plaintiff’s employer, he climbed the pole to make certain installations thereon. As the pole started to fall he jumped and was injured. On defendant’s motion for summary judgment and the evidentiary matter submitted for and against the motion the trial judge found “there is no genuine issue of material fact to be submitted to a jury,” granted the motion for summary judgment and dismissed the cause. In so holding the trial judge was eminently correct. We have considered the arguments advanced by appellant in support of his contention that the entry of the summary judgment was error, and have concluded they are without merit.
Affirmed.